       Case 2:20-cv-02916-NJB-MBN Document 1 Filed 10/26/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

NYRON HARRISON AND THELMA     *
WILLIAMS, INDIVIDUALLY AND ON *
BEHALF OF THEIR MINOR CHILD,  *
K.H.                          *
                              *
VERSUS                        * Case No. ________________________
                              *
JEFFERSON PARISH SCHOOL       *
BOARD, DR. JAMES GRAY,        *
CECILY WHITE, TERRI JOIA,     *
AND PATRICIA ADAMS            *
                              *
* * * * * * * * * * * * * * * *


                                   NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel, come Defendants, the Jefferson

Parish School Board (“JPSB”), Dr. James Gray (“Dr. Gray”), Cecily White (“White”), Terri Joia

(“Joia”), and Patricia Adams (“Adams”), who file this Notice of Removal pursuant to 28 U.S.C.

§§ 1331, 1367, and 1441 and hereby give notice of removal of this action from the 24th Judicial

District Court for the Parish of Jefferson, State of Louisiana, to the United States District Court

for the Eastern District of Louisiana. As grounds for removal, Defendants state as follows:

                                                1.

       On October 2, 2019, a “Petition for Judicial Review, and Alternatively, a Writ of

Mandamus, Petition for Damages and Request for Jury Trial” (“Petition”) was filed by Plaintiffs,

Nyron Harrison and Thelma Williams (“Plaintiffs”), in the 24th Judicial District Court for the

Parish of Jefferson, State of Louisiana, styled “Nyron Harrison and Thelma Williams,

individually and on behalf of their minor child, K.H. v. Jefferson Parish School Board, Dr.

James Gray, Patricia Adams, Cecily White, and Terri Joia ” and bearing Docket Number 810-

813, Division “M” (the “State Court Action”).


                                                1                                          307127.v1
       Case 2:20-cv-02916-NJB-MBN Document 1 Filed 10/26/20 Page 2 of 5




                                               2.

       On October 8, 2019, Defendant JPSB was served with a copy of the Citation and Petition.

                                               3.

       On October 6, 2020, Plaintiffs filed in the State Court Action a “Motion for Temporary

Restraining Order with Incorporated Memorandum, Petition for Preliminary and Permanent

Injunctive Relief and Damages,” (“Motion for TRO/Injunction”) seeking a temporary restraining

order as well as preliminary and permanent injunctive relief against Defendants. The Hon.

Robert J. Burns, Judge Pro Tempore for Division “M,” issued the TRO without hearing from

JPSB and in the absence of notice to JPSB’s counsel or the certification required by La. Code

Civ. Proc. art. 3603. That Order also set a preliminary injunction hearing for November 4, 2020

at 9:00 a.m. to decide the appropriateness of injunctive relief. This preliminary injunction

hearing was set beyond the ten-day period allowed by La. Code Civ. Proc. art. 3602 and there

was no statement in the Order as to why it was extended beyond the ten-day period as required

under La. Code Civ. Proc. art. 3604.

                                               4.

       As a result of the removal of the State Court Action to this Court, the referenced

November 4th hearing and any further proceedings in the 24th Judicial District Court are

adjourned and must be rescheduled before this Court.

                                               5.

       On October 16, 2020, counsel for Plaintiffs notified undersigned counsel for Defendants

that Plaintiffs intended to file a First Supplemental and Amending Petition (“Amended Petition”)

and requested that Defendants waive formal service, to which counsel for Defendants agreed.

Plaintiffs filed the Amended Petition on October 16, 2020.



                                               2
                                                                                        307127.v1
       Case 2:20-cv-02916-NJB-MBN Document 1 Filed 10/26/20 Page 3 of 5




                                                6.

       Counsel for Plaintiffs and the undersigned counsel for Defendants agreed in writing to

extend Defendants’ responsive pleading deadline for the original Petition and Amended Petition

through November 16, 2020.

                                                7.

       Copies of the original Petition and Amended Petition, and the Motion for TRO/Injunction

with signed TRO/Rule to Show Cause are attached hereto as Exhibit “A” in globo.


                                                8.

       This action is properly removed to this Honorable Court pursuant to 28 U.S.C. § 1331 as

the controversy clearly involves claims “arising under the Constitution, laws, or treaties of the

United States.” Plaintiff’s original Petition includes claims brought under federal civil rights

statutes, 42 U.S.C. §§ 1983 and 1985, and the First and Fourteenth Amendments to the United

States Constitution. See Ex. A, Original Petition at pp. 17–20, Counts I–III. Further, Plaintiff’s

First Supplemental and Amending Petition includes an additional claim alleging violation of the

First Amendment by Defendants. See Ex. A, Amended Petition at pp. 2–5, Count VIII.

                                                9.

       Pursuant to 28 U.S.C. § 1367, this Court may exercise supplemental jurisdiction over all

remaining state law claims in the original Petition and Amended Petition, which include claims

of detrimental reliance, defamation, negligence, and intentional/negligent infliction of emotional

distress, since all such claims are so related to the claims arising under federal law as to form

part of the same case or controversy. See Scully v. Mabile, No. 99-2431, 1999 WL 1032615, at

*1 (E.D. La. Nov. 9, 1999) (denying motion to remand action alleging claims under Section 1983

and exercising supplemental jurisdiction over state law claims).


                                                3
                                                                                          307127.v1
        Case 2:20-cv-02916-NJB-MBN Document 1 Filed 10/26/20 Page 4 of 5




                                                  10.

        This Notice of Removal is being filed within thirty days of Defendants’ receipt of the

initial pleading, and, therefore is timely pursuant to 28 U.S.C. § 1446(b).

                                                  11.

        JPSB, Dr. Gray, Adams, White, and Joia are the only defendants named in Plantiffs’

original Petition and Amended Petition. Therefore, all named defendants have joined in this

Notice of Removal.

                                                  12.

        The State Court Action is pending in the 24th Judicial District Court for the Parish of

Jefferson, and as such, the United States District Court for the Eastern District of Louisiana is the

appropriate district and division to which this action is removable pursuant to 28 U.S.C. §§

1441(a) and 1446(a).

                                                  13.

        In accordance with 28 U.S.C. § 1446(d), Defendants have provided notice to Plaintiffs,

through delivery of a copy of this Notice of Removal to their counsel of record, and to the Clerk

of Court for the 24th Judicial District Court for the Parish of Jefferson, State of Louisiana,

through filing into the record of the State Court Action a copy of this Notice of Removal.

                                                  14.

        In accordance with 28 U.S.C. § 1447(b) and E.D. La. L.R. 3.2, the Defendants will file

into the record of this Court, within fourteen (14) days of removal, a list of all parties remaining

in this action, copies of all pleadings filed in state court, and copies of the returns of service filed

in state court for those parties.




                                                   4
                                                                                                307127.v1
       Case 2:20-cv-02916-NJB-MBN Document 1 Filed 10/26/20 Page 5 of 5




       WHEREFORE, Defendants, the Jefferson Parish School Board, Dr. James Gray, Cecily

White, Terri Joia, and Patricia Adams, pray that further proceedings in the 24th Judicial District

Court for the Parish of Jefferson, State of Louisiana, be terminated and that this suit be removed

henceforth to the United States District Court for the Eastern District of Louisiana.



                                          Respectfully submitted:

                                          BREAZEALE, SACHSE & WILSON, L.L.P.


                                          By: /s/ Eve B. Masinter
                                          E. Fredrick Preis, Jr. (La. Bar No. 10704)
                                          Eve B. Masinter (La. Bar No. 1218), T.A.
                                          Matthew M. McCluer (La. Bar No. 33970)
                                          First Bank & Trust Tower, Suite 1500
                                          909 Poydras Street
                                          New Orleans, LA 70112-4004
                                          Telephone: (504) 619-1800
                                          Fax: (504) 584-5452
                                          efp@bswllp.com
                                          eve.masinter@bswllp.com
                                          matthew.mccluer@bswllp.com
                                          Counsel for Defendants, Jefferson Parish School
                                          Board, Dr. James Gray, Cecily White, Terri Joia,
                                          and Patricia Adams




                                                 5
                                                                                          307127.v1
